Mr.      G.    M.   Mann         Opinion No. O-620
County Auditor                   Ra: can the commissioners~ court
Hill County                      purchase kitchen equipment for the
Hillsboro,  Texas                use of the county home demonstra-
                                 tion agent?
Dear Sir:
          Your letter  of April 12, 1939, in wNch you ask if
the Commissioners’ Court of a county has authority to purchase
kitahen equipment for the use of the county home demonstration
agent, has been reaeived.
                   Your attention  is direoted to Article   164, Revised
Civil.        Statutes,  which reads as follows:
                 “The Cotissioners’      Court of any aounty of
          this state is authorlaed to establish       and conduct
          co-operative     demonstration work in Agrioulture     and
          Home Eoonomics in co-operation       with the Agrlcul-
          ttuxil and Maahanical College of Texas, upon such
          terms and conditions       as may be agreed upon by the
          Commissioners’ Court and the Agents of the Agrl-
          cultural    and Meahanical College of Texasj~and may
          employ such means, and may appropriate       end expend
          such sums of money as may,be necessary to effec-
          tively   establish   and carry on such demonstration
          work in Agriculture       and Home Eoonomios in their
          respective    counties.tl
           You see from the above statute that the Legislature
has provided that in order to conduct co-operative     demonstr’a?
tion work in Agriculture    and Home Eaonomlos, the CoItU.QiSsioner~’
Court is given the power to employ such means and to appropriate
and expend such sums of money as may be necessary to effeatively
establish  and carry on such work.    This act has given broad
powe,r.%o the Comtuissionersf Court   and leaves their deaision
final on the question as to what 1.s necessary to carry on this
work.
           Therefore, it is our opinion that if the commission-
ers’ Court, in its discretion,  deems it necessary to purchase
Mr. G. M. Mann, page 2   (o-620)


kitchen equipment for the use of the county   demonstration
agent, it is within their power to do so.
                                    Very truly   yours
                                    ATTORNEY
                                           GENERALOF TEXAS
                                    By /s/ W. P. Watts
                                    W. P. Watts, Assistant
APPROVED:
/s/ Gerald c. Menn
ATTORNEYGENERAL
             OFTEXAS
WPW:AW:wb




                               .